NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

             SANDY PERRANOSKI SAULSBERRY, Appellant.

                             No. 1 CA-CR 18-0769
                               FILED 6-18-2019


             Appeal from the Superior Court in Yuma County
                        No. S1400CR201701124
            The Honorable Stephen J. Rouff, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Yuma County Public Defender’s Office, Yuma
By Eugene Marquez
Counsel for Appellant

Sandy Perranoski Saulsberry, Florence
Appellant
                          STATE v. SAULSBERRY
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1             Sandy Perranoski Saulsberry timely filed this appeal in
accordance with Anders v. California, 386 U.S. 738 (1967) and State v. Leon,
104 Ariz. 297 (1969), following his conviction for misconduct involving
weapons, a class 4 felony. Saulsberry’s counsel has searched the record on
appeal and found no arguable question of law that is not frivolous. See
Anders, 386 U.S. at 744; State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999).
Saulsberry filed a supplemental brief arguing ineffective assistance of trial
counsel; a violation of Brady v. Maryland, 373 U.S. 83 (1963), arising from the
State’s purported failure to disclose allegedly exculpatory lab results; and a
violation of the Sixth Amendment because there were no African American
members of the jury. Counsel now asks this court to search the record for
fundamental error. After reviewing the entire record, we affirm
Saulsberry’s conviction and resulting sentence.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2           On the morning of October 1, 2017, a police officer saw
Saulsberry as he was riding his bike on a street in Yuma. When the officer
made contact and attempted to talk to Saulsberry, Saulsberry became
confrontational and then fled the area on his bicycle. Initially the officer
pursued Saulsberry on foot, then returned to his vehicle and continued the
pursuit. During the pursuit, the officer made eye contact with Saulsberry
who was holding a pistol, which he then threw to the ground. The officer
reported over his radio that Saulsberry had dropped a pistol and continued
to pursue Saulsberry until he jumped off his bike and ran inside a nearby
house. The officer called other police officers to the area and one, Sergeant
Williams, went to the area where Saulsberry dropped the pistol “within
minutes” of the officer’s call. The first officer and Sergeant Williams took
photographs of the pistol and took it into evidence.

¶3           Saulsberry was arrested and interviewed by Detective
Montana regarding the chase on November 2, 2017. During the interview,
Saulsberry admitted fleeing from police on October 1 and acknowledged
that he was not supposed to possess or handle firearms because he is a


                                      2
                           STATE v. SAULSBERRY
                            Decision of the Court
prohibited possessor. Saulsberry told Detective Montana that he had
handled a pistol sometime in September and described the pistol as “silver
but a little bit darker” with wooden handles. Saulsberry identified a
photograph of the pistol recovered on October 1 as the pistol he had
handled in September without being told that the picture was of the
recovered pistol. The State did not find any fingerprints on the pistol and
did not test the pistol for DNA.

¶4           The State charged Saulsberry with one count of misconduct
involving weapons, a class 4 felony. The State subsequently amended the
indictment to allege nine prior felony convictions.

¶5             At trial, Saulsberry stipulated to five prior felony convictions
and the State presented testimony from three officers as well as physical
exhibits related to the charged conduct. The jury found Saulsberry guilty as
charged, and the court later sentenced him to ten years’ imprisonment.
Saulsberry timely appealed.

                                DISCUSSION

¶6             The record reveals sufficient evidence upon which the jury
could determine, beyond a reasonable doubt, that Saulsberry is guilty of the
charged offenses. The record further reflects that all proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and that Saulsberry was represented by counsel at all stages of the
proceedings and was present at all critical stages including the trial, verdict,
and sentencing. See State v. Conner, 163 Ariz. 97, 104 (1990) (right to counsel);
State v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present at critical stages).
At sentencing, Saulsberry had the opportunity to speak on his behalf and
the court stated, on the record and by reference to the earlier mitigation
hearing, the factors it considered in imposing the sentence. See Ariz. R.
Crim. P. 26.9, 26.10. The sentence imposed was within the statutory limits.
See Ariz. Rev. Stat. §§ 13-701 to -709.

¶7            The arguments raised by Saulsberry in his supplemental brief
do not change our analysis as they are either not properly before us or
without merit. First, ineffective assistance of counsel claims “are to be
brought in [Arizona Rule of Criminal Procedure] 32 proceedings” and may
not be raised on direct appeal. State ex rel. Thomas v. Rayes, 214 Ariz. 411,
414, ¶ 16 (2007) (citing State v. Spreitz, 202 Ariz. 1, 3, ¶ 9 (2002)). Second,
though Saulsberry alleges the State failed to provide him with exculpatory
laboratory tests on the pistol, the record does not reflect any such failure.
At least as early as April 24, 2018, four months prior to trial, Saulsberry
himself stated on the record that he had been advised by his counsel that


                                        3
                          STATE v. SAULSBERRY
                           Decision of the Court
the State had sent the pistol for testing and that it had come back without
any fingerprints or DNA. At trial, the investigating officer testified that the
police had never tested the pistol for DNA and their forensic testing had
not found any fingerprints. Thus, the record belies Saulsberry’s argument
that the police concealed exculpatory evidence and shows that the
investigating officer informed the jury no DNA or fingerprints had been
found on the pistol. Finally, Saulsberry’s contention that his Sixth
Amendment rights were violated because there were no African American
jurors on his jury is meritless. See Apodaca v. Oregon, 406 U.S. 404, 413 (1972)
(“[A] defendant may not . . . challenge the makeup of a jury merely because
no members of his race are on the jury, but must prove that his race has
been systematically excluded.”). Saulsberry does not argue, and the record
does not reflect, that any jurors were improperly excluded on the basis of
race. Thus, the court did not err in empaneling the selected jury.

                               CONCLUSION

¶8            We have reviewed the entire record for arguable issues of law
and find none, and therefore affirm the conviction and resulting sentence.
See Leon, 104 Ariz. at 300–01.

¶9            Defense counsel’s obligations pertaining to Saulsberry’s
representation in this appeal have ended. Counsel need do no more than
inform Saulsberry of the outcome of this appeal and his future options,
unless, upon review, counsel finds “an issue appropriate for submission”
to the Arizona Supreme Court by petition for review. See State v. Shattuck,
140 Ariz. 582, 584–85 (1984). On the court’s own motion, Saulsberry has 30
days from the date of this decision to proceed, if he wishes, with a pro per
motion for reconsideration. Saulsberry has 30 days from the date of this
decision to proceed, if he wishes, with a pro per petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4